Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  153936(44)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  JESSICA A. DILLON,                                                                                      Kurtis T. Wilder,
             Plaintiff-Appellee,                                                                                      Justices
                                                                    SC: 153936
  v                                                                 COA: 324902
                                                                    Isabella CC: 2012-010464-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  ___________________________________________/

          On order of the Chief Justice, the motion of the Insurance Alliance of Michigan to
  file a brief amicus curiae is GRANTED. The amicus brief will be accepted for filing if
  submitted on or before August 4, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 26, 2017
                                                                               Clerk